EX-99(g)(2)(A) AMENDED AND REVISED APPENDIX TO RULE 17f-5 DELEGATION AGREEMENT This Appendix to the Rule 17-5 Delegation Agreement dated May 8, 2003, as amended, between UMB Bank, n.a. and Scout Funds, is amended and restated, effective July 1, 2013, to indicate that the series of Scout Funds listed below are covered by the Rule 17-5 Delegation Agreement, and Scout Funds agrees, on behalf of each such series, to be bound by all terms and conditions in said agreement and any amendments thereto. Name of Fund: Scout Mid Cap Fund Scout Small Cap Fund Scout International Fund Scout Global Equity Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund Scout Low Duration Bond Fund Scout Emerging Markets Fund SCOUT FUNDS By: /s/ Andrew J. Iseman Name: Andrew J. Iseman Title: President UMB BANK, N.A. By: /s/ Michael Kaufhold Name: Michael Kaufhold Title: Vice President Effective Date: July 1, 2013
